Citation Nr: 1760011	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain, status post arthroscopy.

2.  Entitlement to an initial rating in excess of 10 percent for insomnia.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for pigmented villonodular synovitis, left lower extremity.

5.  Entitlement to service connection for internal saphenous nerve condition of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to November 2009.  His service included Persian Gulf War service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at an October 2016 Central Office hearing.  The hearing transcript is of record.  

The issues of entitlement to an initial rating in excess of 10 percent for left knee strain, status post arthroscopy, entitlement to an initial rating in excess of 10 percent for insomnia, and entitlement to service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of pigmented villonodular synovitis, left lower extremity.

2.  The Veteran does not have a current diagnosis of internal saphenous nerve injury of the left lower extremity.


CONCLUSIONS OF LAW

1.  Pigmented villonodular synovitis, left lower extremity, was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Internal saphenous nerve injury of the left lower extremity was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. §5103A(c)(2).  All records pertaining to the conditions decided herein are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and private records, have been secured.  Furthermore, the Veteran has been afforded an adequate VA examination for all of his claims being decided herein.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pigmented Villonodular Synovitis, Left Lower Extremity, and Internal Saphenous Nerve Condition of the Left Lower Extremity

Service treatment records show in September 2007, the Veteran was seen for a crushing injury to the left lower extremity, injuring the saphenous nerve.  The injury also resulted in pigmented villonodular synovitis, left lower extremity.  On follow-up in December 2008 for the saphenous nerve injury, the Veteran opted for a stimulator implant to help control his pain.  On follow-up in March 2009 for the pigmented villonodular synovitis, the doctor noted that there was no evidence of recurrence.

The Veteran was afforded a VA examination for the claimed disabilities in October 2009.  The Veteran complained of constant severe (7/10) pain in the left leg and inner knee, described as crushing, aching and sharp.  He reported that pain was relieved by rest, Mobic, Capsaicin cream and a spinal cord stimulator.  On physical examination, the left femur, tibia and fibula were normal.  The examiner determined that there was no pathology to support a diagnosis of pigmented villonodular synovitis of the left lower extremity.

With regard to his claimed nerve injury, the Veteran complained of tingling, numbness, abnormal sensation, pain, anesthesia and weakness in the left lower extremity.  There was no paralysis associated with the condition.  Neurological examination showed that coordination was normal; motor and sensory function of the left leg was within normal limits; and reflexes of the left lower extremity were normal.  In addition, the examination for Romberg's or Babinski sign was negative, and there was no evidence of peripheral nerve involvement on examination.  The examiner determined that there was no pathology to support a diagnosis of internal saphenous nerve condition.

Post-service treatment records from the Bethesda Medical Center show a notation of pigmented villonodular synovitis of the knee/patella/tibia/fibula, injury to the peripheral nerve of pelvic girdle and lower limb, and nerve injury in the Veteran's list of chronic medical problems.  However, these diagnoses appear to be entirely based on medical history reported by the Veteran, as there are no clinical treatment records for these conditions.  There is no other medical evidence, VA or private, of any post-service treatment for the internal saphenous nerve condition or pigmented villonodular synovitis of the left lower extremity.  As such, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of pigmented villonodular synovitis, left lower extremity, or internal saphenous nerve condition of the left lower extremity.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that he was diagnosed and treated for pigmented villonodular synovitis, left lower extremity, and internal saphenous nerve injury of the left lower extremity in service and that he has continued to experience symptoms of the disabilities since his discharge.  However, neither pigmented villonodular synovitis, left lower extremity, nor internal saphenous nerve injury of the left lower extremity has been objectively shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability of pigmented villonodular synovitis, left lower extremity, or internal saphenous nerve injury of the left lower extremity, or a showing of such during the appeal period, the claims of entitlement to service connection for these disabilities must be denied.


ORDER

Service connection for pigmented villonodular synovitis, left lower extremity, is denied.

Service connection for internal saphenous nerve injury of the left lower extremity,, is denied.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Left Knee Strain, Status Post Arthroscopy

The most recent VA examination in connection with the Veteran's service-connected left knee strain was conducted over five years ago, in November 2012.  The Veteran reported during his October 2016 Central Office hearing that the symptomatology associated with his left knee disability has increased in severity since that time.  In particular, he reported that he has experienced increased pain and popping in the left knee, decreased mobility and decreased range of motion of the left leg, as well as weekly flare-ups of left knee pain, brought on by prolonged standing, and sitting, as well as the weather.  See October 2016 Central Office hearing transcript.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's left knee disability.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Insomnia

The most recent VA examination in connection with the Veteran's service-connected insomnia was conducted over eight years ago, in October 2009.  The October 2009 examiner's findings were confusing, in that he found that the Veteran's symptoms were mildly transient, but could cause occupational and social impairment with decrease in work efficiency.  He also noted that during times of stress, the Veteran experienced chronic sleep impairment.  See October 2009 VA examination report.  During his October 2016 Central Office hearing, the Veteran testified that he averaged about 4 hours of sleep per night and that chronic pain he experiences from other disabilities interrupts and disrupts his sleep.  He also testified that his insomnia has not impacted his occupation, in that he has not had to take significant time off of work and he maintains healthy relationships with co-workers.  However, his representative argued that the Veteran should have been granted an initial 30 percent rating, based on the October 2009 examiner's findings.  See id.  The Board finds that given the unclear findings of the October 2009 VA examiner, the arguments of the Veteran's representative during the October 2016 Board hearing, and the significant amount of time since the Veteran's last VA examination for insomnia, a contemporaneous VA examination to determine the current nature and severity of the service-connected insomnia is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination").

Fibromyalgia

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multisymptom illness includes chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B). 

The Veteran contends that he has had chronic joint pain with associated fatigue and pain since military service and that although he was not diagnosed specifically with fibromyalgia, he was diagnosed with a chronic pain disorder.

Service treatment records (STRs) are negative for a diagnosis of fibromyalgia, but they do show numerous complaints of knee, back and neck pain, following a crush injury to the left leg, that resulted in chronic pain syndrome.  STRs also show treatment for chronic pain and a diagnosis of a pain disorder associated with psychological factors and a generalized medical condition.  Further, he was treated in service for sleep problems, fatigue and headaches.

The post-service treatment records do not reflect a diagnosis of fibromyalgia but do show a medical history which includes arthritis in the neck, back, knee and shoulders and chronic pain syndrome, and treatment with Mobic for pain.

On VA examination in October 2009, the Veteran reported being diagnosed with chronic pain since 1999.  He complained of easy fatigability, headaches, sleep disturbance and Raynaud's-like symptoms.  He also complained of stiffness on the neck, upper back and shoulder, with a severity rating of 7.  He reported musculoskeletal pain of the hands, knees and neck, with a severity rating of 7.  He denied anxiety, depression, paresthesia, musculoskeletal weakness or gastrointestinal disturbances.  On physical examination, the Veteran denied any muscular pain, and no tender points were detected.  The examiner concluded that the condition did not cause generalized muscle weakness or generalized muscle wasting.  However, the examiner gave a diagnosis of fibromyalgia, noting that the condition was active because of tender points on examination.  In a subsequent addendum to the examination, the examiner was asked to clarify the discrepancy in the examination between the findings on physical examination of no tender points and the diagnosis of fibromyalgia based on tender points.  The examiner concluded, without explanation, that no fibromyalgia was demonstrated.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Due to the conflicting findings of the October 2009 VA examiner, the Board finds that the opinion is inadequate for evaluation purposes.  Therefore, the Board finds that a new examination and medical opinion is needed to determine whether the Veteran meets the criteria for a diagnosis of fibromyalgia, and, if so, whether the disability has been present to a degree of at least 10 percent at any time during the appeal period or had its onset in service.  38 C.F.R. § 4.2 (2017). 

The appellant is hereby notified that it is his responsibility to report for examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA joints examinations to evaluate the current severity of his service-connected left knee strain.  The claims folder, including a copy of this remand, should be made available to the examiner for review in connection with examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies. 

The examiner should indicate the nature and severity of all manifestations of the left knee strain.

The examiner should specifically report the ranges of left knee flexion and extension in degrees on active motion, passive motion, weight-bearing and nonweight-bearing, as well as whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

3.  The Veteran should be afforded a VA mental disorders examination to ascertain the current severity and manifestations of his insomnia disorder.  The claims folder, including a copy of this remand, should be made available to the examiner for review in connection with examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected insomnia.

The examiner should report all signs and symptoms necessary for rating the Veteran under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's insomnia.

4.  Schedule the Veteran for a VA examination to determine whether he has met the criteria for a diagnosis of fibromyalgia or has joint pains as manifestations of an undiagnosed illness.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner is requested to acknowledge such review in the examination report or in an addendum. 

The examiner should answer the following questions: 

Does the Veteran meet the criteria for a diagnosis of fibromyalgia? 

Does the Veteran have joint pain as a manifestation of an undiagnosed illness? 

If there is a diagnosis to explain any reported joint pain, what is the diagnosis? 

Did any disability of the joints at least as likely as not (50 percent or greater probability) have its onset in service? 

What have been the manifestations of any joint condition since the Veteran's current claim was filed? 

The examiner is specifically asked to conduct any necessary tests and/or studies. 

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the service treatment records.
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

5.  Then, readjudicate the Veteran's remaining claims of entitlement to an increased rating for left knee sprain, entitlement to an increased rating for insomnia and service connection for fibromyalgia.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


